UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 1, 2007 LANDAMERICA FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-13990 (Commission File Number) 54-1589611 (I.R.S. Employer Identification No.) 5600 Cox Road Glen Allen, Virginia (Address of principal executive offices) 23060 (Zip Code) Registrant’s telephone number, including area code:(804) 267-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On August 1, 2007, the Company held a conference call with investors to discuss the second quarter 2007 results. The transcript of this conference call is attached as Exhibit 99.1 to this report and is incorporated by reference into this Item 2.02 ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. The following exhibit isfurnished pursuant to Item 2.02above. Exhibit No. Description 99.1 Transcript of conference call held on August 1, 2007, discussing the Company’s first quarter 2007 results. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LANDAMERICA FINANCIAL GROUP, INC. (Registrant) Date:August 3, 2007 By: /s/ Christine R. Vlahcevic Christine R. Vlahcevic Senior Vice President & Corporate Controller 3 EXHIBIT INDEX Exhibit No. Description 99.1 Transcript of conference call held on August 1, 2007, discussing the Company’s second quarter 2007 results. 4
